G-reen, J.:
The rule allowing the chancellor to give time for the giving of bonds for the prosecution of appeal was established before I came on the bench. If it had not been so, I would never have consented to the establishment of the rule, and I. am unwilling to extend it beyond the adjudicated cases. The present'order is not within the rulé, and the appeal must be dismissed. (1)

Appeal dismissed.

■ Note. — Mr. Heiskill in his report of this case, adds the following note: “On a subsequent day in the case of White v. Henderson and others, in which asimilar order was made below, the Court granted time to the party to give security or otherwise take the oath in this Court. In the same case they held that the motion [to dismiss] might be made at any time before the cause was reached or any step taken in it, and that a continuance by consent was not such a step. But in Brown v. Brown they held that an order for an account in this Court, precluded the motion to dismiss for any defect of this character.”

 Taking appeal bond a proper act of the Court, and must be done in open Court. McAlister v. Scrice, 7 Yerg. 277, 278. See also Hale v. Parmley, Infra; McPhatridge v. Gregg, 4 Cold. 324; Davis v. Dyer, 5 Sneed 679.